IN THE SUPREME COURT OF THE STATE OF NEVADA


                 YVONNE ILLINGWORTH,                                    No. 70076
                 Petitioner,
                 vs.
                 THE STATE OF NEVADA,
                 Respondent.
                                                                                FILED
                                                                                 MAY 0 9 2016
                                                                                TRACE K. LIT4DEMAN
                                                                             CLERK OF P UPREME COURT
                                                                             ay S.
                                                                                  DEPUTY CLERK


                                       ORDER DENYING PETITION
                             This is a pro se petition for a writ of habeas corpus. Petitioner
                 seeks modification of her sentence. We have reviewed the documents
                 submitted in this matter, and without deciding upon the merits of any
                 claims raised therein, we decline to exercise original jurisdiction in this
                 matter. Accordingly, we
                             ORDER the petition DENIED.




                                           Hardesty


                                                                                          J.
                 Saitta




                 cc: Yvonne Illingworth
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                                                                                          -1(4380